DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim 1-12, drawn to product of laminate.
Group II, claim 13-15, drawn to apparatus of engraved roller for laminating. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Invention I and II lack unity of invention because even though the inventions of these groups require the technical feature of A laminate comprising a non-woven 
During a telephone conversation with Alex Johnson on 01/05/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.




Claim Objections
Claim 4 and 8 are objected to because of the following informalities:  CD is abbreviation, not clear if it refers to cross direction. Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  it is unclear as how the opposite head mean, please explain. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 1, 4-6, 8-9, 13, 15, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lester et al. (US20080260989), and further in view of Xu et al. (US20140088535)
As to claim 1. Lester et al. discloses a laminate (see e.g. nonwoven composite 10 in Fig 1) comprising 
a support component (1) in the form of a first web of fibres and/or filaments, in particular a first non-woven fabric (see e.g. backing layer 14 as nonwoven filament layer in Par. 25), and 
a component (2) with loops in the form of a second web of fibres and/or filaments, in particular a second non-woven fabric with loops (see e.g. loop layer 12 made of nonwoven fibers in Par. 24), 
the two components being fixed to one another(see e.g. backing layer 14 and loop layer 12 are joined together at bond region 16 in Par. 23), wherein the fixing causes so-called calendering islands (3, 3')(see e.g. island 16 in Fig 3, by calender in Par. 28), to appear on the exterior surface of the component with loops in the shape of an S with symmetrical heads(see e.g. island head in Fig 3), characterised in that each S-shaped island with symmetrical heads comprises (see e.g. plurality of sub-islands 16 in Fig 3) and an intermediate, non-fixed region (4; 4') separating the two sub-islands forming opposite heads(see e.g. intermediate non-fixed region in Fig 3).
Lester et al.


    PNG
    media_image1.png
    224
    581
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    344
    448
    media_image2.png
    Greyscale


Instant application

    PNG
    media_image3.png
    487
    538
    media_image3.png
    Greyscale


As to the claim limitation of “two sub-islands (3A, 3B; 3'A, 3'B) forming opposite heads” 
It would have been obvious to one having ordinary skill in the art at the time of the invention to rearrange the sub-island elements such there are plurality or two subislands, since it has been held that rearranging parts of an invention involves only routine skill in the art [MPEP § 2144.04].
Xu et al. is further introduced that the features of bonding protrusions, bonding shapes and bonding patterns are result effective variable that can increase loft and/or softness perception, thus bonding pattern and equipment and process can provide advantages in terms of loft and beneficial air flow are preferably picked (see e.g. Par. 133, pattern comprising bond protrusions and recesses Par. 139, 142-143). 
Xu et al. discloses it is believed, further, that patterns of bonding protrusions having bonding surface shapes with certain features, reflected in the bonding surfaces and the cross sections of the protrusions along planes substantially parallel with the bonding surfaces, rotational orientations relative the plane approximated by the web surface, and spacing, may be employed to channel these air flows in a way that causes them to reposition the fibers during the calender bonding process, such as by teasing or fluffing the fibers, thus providing an enhanced calender-bonded nonwoven web having greater loft/caliper than a similar nonwoven web having other consolidated bond shapes and patterns, all other variables being the same.

    PNG
    media_image4.png
    453
    507
    media_image4.png
    Greyscale

Xu et al. further discloses the height may be adjusted with the objective of minimizing the amount of material that must be removed from the roller surface by machining or etching to create the desired shapes and pattern, while still providing for sufficient clearance between the roller bearing the bonding protrusions and the opposing roller, at the recessed areas 101, to accommodate passage of the batt through the nip in areas of the batt not to be bonded (i.e., at the recessed areas), without substantially compressing it--because maximum loft/caliper is the objective (see e.g. Par. 141)
Xu et al. discloses the shape and size of the bond impression approximately corresponds to the shape and size of the bonding surface of a bonding protrusion on the calender roller (see e.g. par. 44). Xu et al. discloses differing components of any shape or arrangement, including, for example, coaxial subsections, core-and-sheath subsections, side-by-side subsections, radial subsections, islands-in-the-sea, etc. (see e.g. Par. 55). 
A bonding protrusion may have sides that are perpendicular to the bonding surface, although usually the sides have an angled slope, such that the cross section of the base of a bonding protrusion is larger than its bonding surface.  A plurality of bonding protrusions may be arranged on a calender roller in a pattern (see e.g. Par. 60).
Both Lester et al. and Xu et al. are analogous in the field of calendaring bonding of nonwoven fabric for diaper application with different bonding shape design, it would have been obvious for a person with ordinary skills in the art to modify the bonding calendar island shape of Lester et al. to be sub calendar island with rotation, adjusted spacing, special relationship, calendar island tilting angle, calendar island height design,  bonding shape, bonding pattern, size of bonding and etc as taught by Xu et al. in order to achieve a bonded nonwoven web that has desired loftiness and airflow as suggested by Xu et al. 
Furthermore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify all the result effective variable as taught by Xu et al. through routine experimentation in order to achieve the desired loftness and air flow.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP § 2144.05].
As to claim 2. Lester et al. in view of Xu et al. discloses the laminate according to claim 1, characterised in that the shape of each sub-island (3A, 3B, 3'A, 3'B) is without symmetry, neither with respect to a point, nor a straight line (see e.g. Xu et al. 20140088535 discloses convex portion may have a varying radius or radii.  The varying the cross-sectional profile of an airfoil has a convex portion and is asymmetric about any line or axis that traverses the profile, which can be identified in par. 146-147). 
As to claim 3. Lester et al. in view of Xu et al. laminate according to claim 1, characterised in that the two sub-islands of each island are of the same shape (see e.g. Fig 5a-5c in Xu et al.)
As to claim 4. Lester et al. in view of Xu et al. discloses the laminate according to claim 2, characterised in that each unsymmetrical sub-island comprises an essentially elongated base part (see e.g. Fig 5a-5c in Xu et al.), in particular in the direction CD, and a spout part projecting from the base part, in particular from an end part of the base part(see e.g. discussion of claim 1, in particular vary height of the protrusion), extending in a direction forming an angle with respect to the length direction of the base part, in particular an angle of between 30° and 60°, in particular about 45°(see e.g. Xu et al. discloses with respect to a bonding shape that is not asymmetric, it is believed that the shape tilt angle .alpha..sub.T provides the desired effects on air flow, such that it then should not be less than 1 degree and should not exceed 40 degrees relative the machine and cross direction in Par. 151).
As to claim 5. Lester et al. in view of Xu et al. discloses the laminate according to claim 4, characterised in that each of the sub-islands (3A, 3B; 3'A, 3'B) is bounded by a peripheral closed line comprising an essentially straight first base section (31A, 31B; 31'A, 31'B)(see e.g. Xu et al. discloses a bonding protrusion has a radially outermost bonding surface with a bonding surface shape and a bonding surface shape area, which generally lies along an outer cylindrical surface with a substantially constant radius from the bonding roller rotational axis (see e.g. Par. 60), Xu also discloses modify the bonding shape wherein the straight of curved is all shape parameters); 
a second essentially straight base section (33A, 33B; 33'A, 33'B) slightly inclined to the first base section, in particular at an angle of 30°, which may be between 1 and 100° (see e.g. Xu et al. discloses with respect to a bonding shape that is not asymmetric, it is believed that the shape tilt angle .alpha..sub.T provides the desired effects on air flow, such that it then should not be less than 1 degree and should not exceed 40 degrees relative the machine and cross direction in Par. 151, Xu discloses modify bonding shape in discussion of claim 1); 
an intermediate base section (32A, 32B; 32'A, 32'B) extending from an edge between the first and second base sections and a section forming a tip extending from another side between the first and second base sections with an end point opposite the first base section with respect to the second base section (see e.g. Fig 3 of Lester et al. and compare with Fig 7 of instant application)

Instant application

    PNG
    media_image5.png
    606
    512
    media_image5.png
    Greyscale

As to claim 6. Lester et al. in view of Xu et al. discloses the laminate according to claim 5, characterised in that the section forming the tip comprises a first tip section (34A, 34B; 34'A, 34'B) inclined to the second support section in the direction opposite to the first base section, in particular at an angle of 55°, which may be between 45° and 80° and a second tip section (36A, 36B; 36'A, 36'B)(see e.g. Xu et al. discloses with respect to a bonding shape that is not asymmetric, it is believed that the shape tilt angle .alpha..sub.T provides the desired effects on air flow, such that it then should not be less than 1 degree and should not exceed 40 degrees relative the machine and cross direction in Par. 151, Xu et al. (US20140088535) disclose various embossing or bonding shape and pattern can be designed and is a result effective variable to enhance loft and/or consumer perceptions of softness (see e.g. Par. 11, 142-143)); 

Xu et al.

    PNG
    media_image6.png
    625
    571
    media_image6.png
    Greyscale

the first and second tip sections rejoining opposite the intermediate base section, in particular by an intermediate tip section (35A, 35B; 35'A, 35'B), inclined to the first tip section and towards the edge of the first base section, in particular at an angle of 81°, which may be between 75°  and 110°(see e.g. Xu et al. discloses the rotation, inclined angle, spacing are all result effective variable as discussed of claim 1 in order to achieve desired loft and air flow); 
the second tip section being inclined to the intermediate tip section, in particular at an angle of 87°, which may be between 85°  and 120°, the second tip section rejoining the first base section and being inclined to it, in particular at an angle of 70°, which may be between 60°  an 90°(see e.g. Xu et al. discloses the rotation, inclined angle, spacing are all result effective variable as discussed of claim 1 in order to achieve desired loft and air flow);.
As to claim 7. Lester et al. in view of Xu et al. discloses the laminate according to claim 5, characterised in that the intermediate base section is essentially perpendicular to the first base section (see e.g. Xu et al. discloses the rotation, inclined angle, spacing are all result effective variable as discussed of claim 1 in order to achieve desired loft and air flow).
As to claim 8. Lester et al. in view of Xu et al. discloses the laminate according to claim 1, characterised in that the S-shaped calendering islands are aligned in rows and columns(see e.g. Fig 5a-5c, 6a-6b), in particular in the directions MD and CD, or in directions each inclined at an angle of between 1 and 100 to the directions MD and CD respectively(see e.g. see e.g. Xu et al. discloses with respect to a bonding shape that is not asymmetric, it is believed that the shape tilt angle .alpha..sub.T provides the desired effects on air flow, such that it then should not be less than 1 degree and should not exceed 40 degrees relative the machine and cross direction in Par. 151, Xu et al. (US20140088535) disclose various embossing or bonding shape and pattern can be designed and is a result effective variable to enhance loft and/or consumer perceptions of softness (see e.g. Par. 11, 142-143)).
As to claim 9. Lester et al. in view of Xu et al. discloses the laminate according to claim 1, characterised in that the arrangement of the islands on the upper surface of the laminate is such that it is possible to draw straight lines crossing the upper surface of the laminate in at least three different directions, in particular in four directions, without encountering any calendered region (see e.g. Fig 6B of Xu et al, furthermore see discussion of claim 1 wherein the rotation and bonding pattern can be varied).
As to claim 10. Lester et al. in view of Xu et al. discloses the laminate according to claim 8, characterised in that there are two types of island, namely a type of island in the shape of an S, called positive, and a type of island in the shape of an inverse, or mirror image S, called negative, a given row comprising a succession of positive or negative islands and the following and preceding rows comprising a succession of negative or positive islands, the rows thus being alternately rows of negative islands and positive islands(see e.g. Fig 6B of Xu et al, furthermore see discussion of claim 1 wherein the rotation and bonding pattern can be varied).
As to claim 11. Lester et al. in view of Xu et al. discloses the laminate according to claim 10, characterised in that, between each row, there is an island offset by a sub-island, so that each column comprises an alternating succession of sub-islands of a positive island and a negative island, while the preceding and following columns comprise sub-islands of an alternating succession of a positive island and a negative island(see e.g. Fig 6B of Xu et al, furthermore see discussion of claim 1 wherein the rotation and bonding pattern or arrangement of elements can be varied)..
As to claim 12. Regarding the claim limitation “The laminate according to claim 1, characterised in that the area of the non-woven fabric with loops covered by calendering islands is between 18% and 34% of the area of the non-woven fabric with loops, more particularly between 20% and 25% of the area of the component with loops”
Lester et al. discloses said bond regions comprising between 35 to 55% of a surface area of the loop material (claim 1) 
Xu et al. discloses bond area percentage is another result effective variable to design the bond pattern.   Increasing bond area increases the number and proportion of the fibers in the nonwoven web that are bonded together, and vice versa.  Within a certain range of bond area, tensile strength of the nonwoven web in the machine and/or cross directions may be increased by increasing the bond area.  However, bending stiffness of the nonwoven web may be correspondingly increased, and loft decreased--compromising the soft feel and/or appearance of the nonwoven.  In order to best realize the benefits of air flow, air compression and channeling believed to be occurring through use of the bond shapes described herein, enhancing loft, while still imparting satisfactory tensile properties to the web, it is believed that bonding area should be in the range of 4.0% and 18% (see e.g. Par. 166),
Both Lester et al. and Xu et al. are analogous in the field of calendaring bonding of nonwoven fabric for diaper application, it would have been obvious for a person with ordinary skills in the art to modify the bonding are percentage of Lester et al. to be 18% or even higher as taught by Xu et al. depending on the bonded fabric in order to achieve a balanced effect between tensile strength, loftiness and airflow as suggested by Xu et al. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Xu et al. (US20140039434)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066. The examiner can normally be reached Mon, Tue, Wed, Thur 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG GUO/           Primary Examiner, Art Unit 1783